ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Melwood Horticultural Training Center, Inc.     )     ASBCA No. 60154
                                                )
Under Contract No. W911S0-11-F-0040             )

APPEARANCES FOR THE APPELLANT:                        Larysa M. Kautz, Esq.
                                                       General Counsel
                                                      Christie Roberts, Esq.
                                                       Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ David H. Stem, JA
                                                       Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 8 December 2015


                                                    7MARK   N. STEMPL R         ~
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60154, Appeal ofMelwood
Horticultural Training Center, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals